The questions raised by demurrers to the indictment and by the plea in abatement have been decided adversely to the appellant in the case of Lang v. State, 206 Ala. 58, 89 So. 166, and ante, p. 88, 89 So. 164.
The court properly refused to permit the witness Hyde to answer the following question:
"Who was it that told you there was a still being operated up there by the defendant at any time prior to the time you went there?"
In addition to being otherwise objectionable, it assumes as a fact that some one had given witness this information, when no such fact is disclosed by the testimony. This much may also be said as to the court's action in sustaining the objection of the defendant to the following question, propounded to the same witness, "Will you tell us how you received that information?"
We have given careful consideration to the questions presented by appellant, in reference to laughter that is claimed to have been indulged in by the spectators during the progress of the trial, and the colloquy between the solicitor and appellant's counsel in reference to the same, and are of the opinion that there was no reversible or prejudicial error committed by the court in the several rulings predicated on this aspect of the case.
There is no error in the record, and the judgment of the trial court is affirmed.
Affirmed. *Page 157